DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed June 8, 2022, has been received and entered.
	Claims 3, 6, 10, 12, 13, and 15 are canceled.
	Claims 1, 2, 4, 5, 7-9, 11, 14, and 16-22 are pending and examined on the merits.

Response to Amendment
	Regarding the amendment of claim 18, the recitation “to 10” in the second line of the third step of the claim is not underlined as required for added matter.

Claim Objections
Claims 1, 2, 4, 5, 7-9, 11, 14, 16, 17, 21, and 22 are objected to because of the following informalities: 
Claims 1, 16, 21, and 22 are objected to because they each recite “a first and second fermentation liquid broth.”  See the second step (beginning with “obtaining from the fermentation vessel”) recited in claims 1, 16, 21, and 22.  Since there are two broths, then the word “a” should be deleted in the recitation, and the word “broth” in this recitation should be replaced with “broths” for proper grammar.  Since claim 1 is objected to, its dependent claims, claims 2, 4, 5, and 7-9, must be objected to.  Since claim 16 is objected to, its dependent claim, claim 17, must be objected to.  Since claim 21 is objected to, its dependent claim, claim 11, must be objected to.  Since claim 22 is objected to, its dependent claim, claim 14, must be objected to.
Claim 4 is objected to because it recites “the first and second fermentation liquid broth,” “the first and second cell-free permeate solution,” and “the first and second cell-containing suspension.”  Since multiple broths, solutions, and suspensions are recited, then the plural form of the words “broth,” “solution,” and “suspension” should be used in the claim for proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the rupturing of the second cell-containing suspension" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not recite rupturing the second cell-containing suspension.  Instead, parent claim 1 recites “rupturing cell membranes of the second cell-containing suspension.”  This rejection can be overcome by inserting the phrase “cell membranes of” after the recitation “rupturing of” in line 3 of the claim. 

Notice Re:  Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7-9, 11, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2016/0338380. Listed on IDS filed 12/23/20) in view of Gaddy (US 6,136,577. Listed on IDS filed 12/23/20), Fencl (US 4,007,088. Previously cited), and Hauser (US 2012/0263736. Previously cited).
	Simpson discloses a method for producing an animal feed comprising culturing a microorganism in the presence of a gaseous substrate to form microbial biomass, and producing animal feed from the microbial biomass (page 1, paragraph [0009]).  The microbial biomass is produced from the fermentation of gaseous substrates is particularly a suitable source of single cell protein (SCP) for use in animal feed (page 1, paragraph [0011]; paragraph [0001] for the full name corresponding to the abbreviation).  Thus the method of Simpson reads on a method of producing a protein-rich nutrient supplement (the SCP for use in animal feed) from a fermentation process.
The microorganism is typically a bacterium (page 1, paragraph [0013]), and may be classified as an anaerobe (page 2, paragraph [0019]).  Table 1 shows a list of preferred embodiments of the anaerobes (page 2, paragraph [0021]), which are all anaerobic bacteria (e.g. Clostridium ljungdahlii recognized in paragraph [0064] of the instant specification as anaerobic bacteria).  Typically, the culture is performed in a bioreactor, wherein the term “bioreactor” includes a culture/fermentation device consisting of one or more vessels, towers, or piping arrangements, and wherein the term “culture” is used interchangeably with the term “fermentation” (page 4, paragraph [0046]).  Further still, the culture is generally maintained in an aqueous culture medium that contains nutrients, vitamins, and/or minerals sufficient to permit growth of the microorganism, preferably wherein the aqueous culture medium is an anaerobic microbial culture medium (page 4, paragraph [0047]).  Therefore, when the microorganism is anaerobic bacteria (e.g. C. ljungdahlii), the method of Simpson comprises a first step of fermenting a gaseous substrate with an anaerobic bacteria in a fermentation vessel (the culture/fermentation device) containing a culture medium, which is the first step of instant claims 1, 21, and 22 and reads on the first step of instant claim 16.
	Products may be separated or purified from a fermentation broth using any method or combination of methods known in the art (page 5, paragraph [0055]).  In certain embodiments, products are recovered from the fermentation broth by continuously removing a portion of the broth from the bioreactor, separating microbial cells from the broth (conveniently by filtration), and recovering one or more target products from the broth (page 5, paragraph [0055]).  Given that the microbial cells are removed from the fermentation broth, then the portion of the fermentation broth that is removed from the bioreactor reads on an amount of a fermentation liquid broth containing the microbial cells.  Since Simpson teaches continuously performing these steps (removing a portion of the broth, separating microbial cells from the broth, recovering one or more target products from the broth), then multiple portions of broth (at least a first portion and a second portion) are obtained and undergo the steps for target product recovery.  Therefore, Simpson teaches obtaining from the fermentation vessel an amount of a first fermentation broth (the first portion removed) and a second fermentation broth (the second portion removed).  Therefore, when the method of Simpson is practiced with anaerobic bacteria, the removal of two portions of the fermentation broth from the bioreactor reads on the second step of instant claims 1, 16, 21, and 22.  
When conducted on two removed portions of the fermentation broth, the teaching in paragraph [0055] of subsequently separating microbial cells from the portion of the broth (conveniently by filtration), along with the reference in paragraph [0055] of a cell-free permeate, is comparable to the third and fourth steps of instant claims 1, 16, 21, and 22, as well as being comparable to the first and second steps of instant claim 18.  The microbial cells that are separated reads on a ‘cell-containing suspension’ containing bacterial cells (anaerobic bacterial cells are required by instant claim 1).  The filtration for separating microbial cells from the portion of the fermentation broth (in this case, for each of the first portion and the second portion) necessarily is performed by a means for performing the filtration which reads on a ‘cell separator.’  
Further regarding the third step of instant claims 1, 16, 21, and 22 and the first step of instant claim 18, Simpson teaches that alcohols and/or acetone may be recovered (page 5, paragraph [0055]).  Simpson teaches that the examples of the anerobic bacteria all produce acetate (or acetic acid) as a product of anaerobic respiration (paragraph [0022]; Table 1 on page 2).  Additionally, the species of microorganism that are amongst their preferred embodiments (including Clostridium ljungdahlii; paragraph [0029]) produce ethanol and acetate (or acetic acid) as main fermentation products (page 3, paragraph [0030]).  Alcohols such as ethanol, and acetate (or acetic acid) each read on an ‘oxygenated hydrocarbonaceous compound.’  Given these embodiments disclosed in Simpson in which ethanol and acetate (or acetic acid) can be recovered as the one or more target products from the broth, wherein ethanol and acetate (or acetic acid) are known as main fermentation products of anaerobic bacteria (e.g. C. ljungdahlii), then it would have been obvious to recover ethanol and/or acetate (or acetic acid) as the fermentation/target products from the cell-free permeate of one of the portions of the fermentation broth when performing the method of Simpson using anaerobic bacteria.  In doing so with a first portion (i.e. first fermentation liquid broth), then Simpson renders obvious providing a first cell-free permeate solution (from the first portion, i.e. first fermentation liquid broth) comprising ethanol and/or acetate (or acetic acid) which reads on an ‘oxygenated hydrocarbonaceous compound.’  Simpson teaches that the alcohols and/or acetone may be recovered, for example, by distillation (paragraph [0055]).  The recovery of the alcohol (in this case, ethanol) and/or acetate (acetic acid) reads on the processing of the cell-free permeate solution (in this case, a first cell-free permeate solution) into an oxygenated hydrocarbonaceous compound.  Therefore, Simpson renders obvious the limitation in the third step of instant claims 1, 16, 21, and 22, and the first step of instant claim 18 of ‘wherein at least a portion of the first cell-free permeate solution is processed into an oxygenated hydrocarbonaceous compound.’  As such, Simpson renders obvious a step comparable to the third step of instant claims 1, 16, 21, and 22, and the first step of instant claim 18.
Since Simpson also sought to obtain single cell protein (SCP) for use in animal feed (paragraph [0011]), then it would have been obvious to the skilled artisan to obtain single cell protein (SCP) as the target product (paragraph [0055]) from the second portion of fermentation broth (‘second fermentation broth’).  In performing the method rendered obvious by Simpson on two portions of fermentation broth in which ethanol/acetate/acetic acid are recovered from the first portion of fermentation broth (‘first fermentation liquid broth’) and single cell protein (SCP) is recovered from the second portion of fermentation broth (‘second fermentation liquid broth’), it would have been obvious to perform the steps of separation of cells using distinct filtration means for each of the two portions of fermentation broth since it would speed up the recovery of the target products (ethanol/acetate/acetic acid; SCP) as it would allow for the steps necessary for their recovery to be performed concurrently.  It would have been a prima facie obvious that performing steps concurrently rather than sequentially would have shortened the length of time of performing a process.  Therefore, Simpson renders obvious performing the steps of separating cells from the first portion of fermentation broth with a ‘first cell separator’ (the first filtration means) and separating cells from the second portion of fermentation broth with a ‘second cell separator’) (the second filtration means).

	Simpson differs from the instant claims in that Simpson does not expressly disclose that in separating microbial cells (as discussed above, for the anaerobic bacteria embodiment) from a first portion of the fermentation portion (‘the first fermentation liquid broth’) in a filtration means (‘first cell separator’) to provide a first cell-free permeate solution and a first cell-containing suspension, that at least a portion of the first cell-containing suspension is returned to the bioreactor (reading on ‘fermentation vessel’).
Simpson further differs from instant claim 1 in that Simpson does not expressly disclose that the separated microbial cells from the second portion of fermentation broth (‘the second cell-containing suspension’) has a cell concentration of 20 g/L or more, nor does Simpson disclose the following steps after separation of the microbial cells (the separated cells reading on ‘second cell-containing suspension’) from the second portion of fermentation broth (‘second fermentation liquid’):
	adjusting a pH of the second cell-containing suspension to a pH of 7.5 to 10;
	rupturing cell membranes of the second cell-containing suspension to generate a homogenate, wherein the rupturing of the cell membranes is accomplished by one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof;
	fractionating the homogenate into a first protein-containing portion and a protein-containing cell debris portion using a first fractionator; and
	obtaining the first protein-containing portion, wherein the protein-rich nutrient supplement is processed and produced from a portion selected from the group consisting of the first protein-containing portion, the protein-containing debris portion, and combinations thereof;
wherein the protein-rich nutrient supplement has a protein content of 40% to 95%.

	Similarly, Simpson further differs from instant claim 16 in that Simpson does not expressly disclose that the separated microbial cells from the second portion of fermentation broth (‘the second cell-containing suspension’) has a cell concentration of 20 g/L or more, nor does Simpson disclose the following steps after separation of the microbial cells from the broth:
	holding the second cell-containing suspension in a cell-containing holding tank;
	delivering the second cell-containing suspension from the cell-containing holding tank at a delivery rate to a rupturing device, wherein the rupturing device is selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof, wherein a pH of the cell-containing suspension from the cell-containing holding tank is adjusted to a pH of 7.5 to 10 prior to rupturing;
rupturing cell membranes of the anaerobic bacterial cells using the rupturing device to generate a homogenate; and
	fractionating the homogenate into a first protein-containing portion and a protein-containing cell debris portion using one or more fractionators, wherein the protein-rich nutrient supplement is processed and produced from a portion selected from the group consisting of the first protein-containing portion, the protein-containing debris portion, and combinations thereof,
wherein the protein-rich nutrient supplement has a protein content of 40% to 95%.

	Similarly, Simpson further differs from instant claim 18 in that Simpson does not expressly disclose that the separated microbial cells (‘the second cell-containing suspension’) has a cell concentration of 20 g/L or more, nor does Simpson disclose the following steps after separation of the microbial cells from the fermentation broth:
adjusting a pH of the second cell-containing suspension to a pH of 7.5 to 10; 
rupturing cell membranes of the second cell-containing suspension to generate a homogenate, wherein the rupturing of the cell membranes is accomplished by one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof;
	fractionating the homogenate into a first protein-containing portion and a protein-containing cell debris portion using a first fractionator; 
	obtaining the first protein-containing portion;
	wherein the first protein-containing portion has a protein content that is between 10% to 95%, 
wherein the protein-rich nutrient supplement is processed and produced from a portion selected from the group consisting of the first protein-containing portion, the protein-containing debris portion, and combinations thereof, and
wherein the protein-rich nutrient supplement has a protein content of 40% to 95%.

Regarding the claimed limitation of returning at least a portion of the first cell-containing suspension to the fermentation, and the claimed limitation of the cell concentration of the second cell-containing suspension:
Gaddy discloses a method for converting waste gases into useful products by fermentation of the waste gases in a bioreactor by anaerobic bacteria into various products, such as single cell protein (SCP), alcohols, and organic acids (abstract; column 2, lines 22-27 and 36-41).  Examples of the anaerobic bacteria include Clostridium ljungdahlii PETC (column 3, lines 30-38).  In Figure 1, the liquid effluent (18) from the bioreactor (12) is passed to a centrifuge, hollow fiber membrane, or other filtration device (20) to separate out microorganisms that are entrained (column 4, lines 55-62).  The microorganisms (22) are returned to the bioreactor (12) to maintain a high cell concentration which yields a faster reaction rate (cell recycle) (column 4, lines 62-64).  
In Example 7 of Gaddy, single cell protein (SCP) is produced from coke oven waste gas, applying procedures of Example 4 of culturing Clostridium ljungdahlii in a continuous stirred tank reactor with cell recycle (column 15, lines 40-45; column 14, lines 20-50 concerning Example 4).  The cell concentration inside the reactor in Example 7 is 13.6 g/L, and the cells can be harvested to produce bacterial single cell protein as an animal feed (column 15, lines 46-49).
Before the effective filing date of the claimed invention, after separating the cells from the first portion of fermentation broth (‘first fermentation liquid broth’) for the purpose of recovering ethanol and/or acetate (acetic acid), it would have been obvious to return the separated cells (reading on ‘at least a portion of the first cell-containing suspension’) to the bioreactor (‘fermentation vessel’) when practicing the method rendered obvious by Simpson.  One of ordinary skill in the art would have been motivated to do this since it would maintain a high cell concentration in the bioreactor of Simpson which would yield a faster reaction rate, which would have been desirable in order to increase production of single cell protein (SCP) and the target products ethanol and/or acetate (acetic acid) which are products sought by Simpson.  The skilled artisan would have recognized that a faster reaction rate would in turn increase the products of the reaction.  There would have been a reasonable expectation of increasing the reaction rate by recycling the separated cells from the first portion of fermentation broth (‘first fermentation broth’) since Gaddy disclosed this for their invention in which anaerobic bacteria (e.g. Clostridium ljungdahlii which is disclosed in Simpson) are cultured to produce various useful products including SCP, alcohols, and organic acids, similar to the process of Simpson.  Therefore, Simpson in view of Gaddy renders obvious the third step of instant claims 1, 16, 21, and 22.
Further still, before the effective filing date of the claimed invention, the selection of cell concentration at which the anaerobic bacterial cells are separated from a portion of the broth (by filtration), in particular the separated anaerobic bacterial cells from the second portion of fermentation broth reading on ‘second cell-containing suspension,’ when practicing the method of Simpson would have been a routine matter of optimization on the part of the person of ordinary skill in the art, since the skilled artisan would have recognized that the cell concentration would have affected the amount of single cell protein obtained from the second portion of the fermentation broth (this portion reading on ‘second fermentation broth’) since the anaerobic bacterial cells are responsible for the fermentation of the gaseous substrate into the single cell protein.  The greater the cell concentration, the greater the amount of single cell protein that would have been expected, wherein the single cell protein is the desired product in Simpson for use as animal feed (paragraphs [0009] and [0011]) and is set forth above for recovery from the second portion of the fermentation broth.  Therefore, the cell concentration is a results-effective parameter that affects the amount of the desired single cell protein that is produced.  Additionally, it would have been obvious to the person of ordinary skill in the art to have separated the anaerobic bacterial cells by filtration from a broth comprising a cell concentration of 13.6 g/L when practicing the method of Simpson since Gaddy discloses harvesting the cells of the anaerobe Clostridium ljungdahlii (which is an example of the anaerobe used in Simpson; see Table 1 of Simpson) for a culture comprising the cells at a concentration of 13.6 g/L for an example which is comparable to the method of Simpson – like Simpson, the example of Gaddy (Example 7) is directed to producing single cell protein by fermenting a gaseous substrate with an anaerobic bacteria (C. ljungdahlii).  In separating the anaerobic bacterial cells by filtration, the microbial cells become more concentrated and thus would have had a concentration greater than 13.6 g/L.  It would have been obvious that this concentration falls in the range of ‘20 g/L or more’ since the filtration would have concentrated the cells to a significantly greater concentration than 13.6 g/L.  As such, based on routine optimization and in view of the example in Gaddy, the claimed cell concentration for the second cell-containing suspension is rendered obvious.

Regarding the steps after the separation of the microbial cells (‘second cell-containing suspension’) from the second portion of fermentation broth (this second portion reading on ‘second fermentation liquid broth’):
	Simpson discloses that their method may comprise additional steps, such as a step of reducing the nucleic acid content of the microbial biomass, and centrifuging the microbial biomass (page 1, paragraph [0010]).  These additional steps can be separation, processing, or treatment steps (page 5, paragraph [0056]).
	Fencl discusses the background of their invention, which is the use of the protein of single-cell microorganisms, i.e. single cell protein, for human nutrition, wherein examples of single-cell microorganisms include yeasts, bacteria, and algae (column 1, lines 14-18).  The use of microorganisms as the source of proteins in nutrition is accompanied by some difficulties such as the lowered digestibility due to cell walls and the high content of nucleic acids which are deleterious to the human organism (column 1, lines 36-41).  Therefore, the invention of Fencl relates to a manufacturing process of native microbial protein with a low content of nucleic acids, the products being useful as food or feed (column 2, lines 19-21).  
The process of Fencl comprises disrupting single-cell microorganisms by forming a suspension of such microorganisms in an alkaline environment at pH 9-14 at a temperature between 0°C and 40°C (column 2, lines 22-27; claim 1 of Fencl).  When discussing the disruption, Fencl states “The disruption (e.g. in glass-bead mills) is accelerated by the addition of alkaline substances (pH 9-14, preferably pH 9-9.5)” (column 2, lines 45-47).  The disruption of the microbial cells forms a homogenate having disrupted cells and nuclease (claim 1 of Fencl).  This is comparable to the sixth step (rupturing step) of instant claims 1, 21, and 22, the second-to-last step (rupturing step) of instant claim 16, and the fourth step of instant claim 18.
	After the disruption of the microbial cells, but prior to precipitation of the protein, it is possible to improve the degradation of the ribonucleic acid by heating the nuclease together with the protein to 50-60°C for 20 minutes to 2.5 hours and precipitating the protein of the cell walls by acidification (column 2, lines 30-36; see step b of claim 1 of Fencl; column 2, lines 28-29 teaches precipitating the cell walls at pH 2-7 by acidification).  Cell walls are removed before or after the degradation of the ribonucleic acid, wherein such cell wall removal is accomplished by centrifugation or filtration (column 3, lines 26-29).  Then, the protein dissolved in the supernatant or filtrate is precipitated by adjusting the pH value to the isoelectric point (column 3, lines 29-32). The cell wall removal by centrifugation or filtration reads on fractionating the homogenate into a first protein-containing portion (the protein which is dissolved in the supernatant or filtrate; see column 3, lines 29-31) and a protein-containing cell debris portion (the cell walls that are removed) using a first fractionator (device for centrifugation or device for filtration, reading on ‘centrifugation device’ and ‘filtration device’ embodiments for the ‘first fractionator’ of instant claim 9).
Also, Fencl teaches additional steps of precipitating the protein that is dissolved in the supernatant or filtrate (reading on ‘first protein-containing portion’) by adjusting the pH value to the isoelectric point, which can also be accomplished by the addition of enzymatical preparations, and then separating the protein precipitate from the liquid phase either by filtration or on the basis of the different specific weights (column 3, lines 29-40).  Components of the lipoid character can be extracted from the protein concentrate with alcohol (column 3, lines 48-52), and after the extraction step, the protein concentrate is dried, with the dried protein concentrate being used as an ingredient of foods as a substitute for animal protein (column 3, lines 58-61).  The protein precipitation, protein precipitate separation, extraction, and drying are processing steps, and the resulting protein concentrate reads on a ‘protein-rich nutrient supplement’ with the only difference with the claimed ‘protein-rich nutrient supplement’ being that Fencl does not teach 40% to 95% protein content.  Therefore, Fencl teaches that a protein-rich nutrient supplement is processed and produced from the first protein-containing portion (the protein dissolved in the supernatant or filtrate), meeting a limitation of the instant claims.  
	Before the effective filing date of the claimed invention, it would have been obvious to have applied the steps of reducing the nucleic acid content of microbial protein and obtaining a protein concentrate of Fencl to the method rendered obvious by Simpson and Gaddy in which anaerobic bacteria (e.g. C. ljungdahlii) is used.  In particular, applying these steps of Fencl to the method rendered obvious by Simpson and Gaddy comprises:  after separating the anaerobic bacteria cells from the second portion of fermentation broth in the method rendered obvious by Simpson and Gaddy, disrupting the anaerobic bacteria cells in an alkaline environment of pH 9-14 to form a homogenate having disrupted cells and nuclease, removing the cell walls (reading on ‘protein-containing cell debris portion’) by centrifugation or filtration (reading on ‘fractionating the homogenate’) to obtain the removed cell walls (reading on ‘protein-containing cell debris portion’) and protein dissolved in the supernatant or filtrate (reading on ‘first protein-containing portion’), and further processing of that protein to obtain a protein concentrate (reading on ‘wherein the protein-rich nutrient supplement is processed and produced from a portion…’).  One of ordinary skill in the art would have been motivated to do this because Simpson discloses that their method may comprise additional steps, including a step of reducing the nucleic acid content of the microbial biomass, and centrifuging the microbial biomass (page 1, paragraph [0010]) – Fencl is drawn to such steps - and because Fencl teaches that the reduction of nucleic acid content in single cell protein (which the invention of Simpson is directed to, see paragraphs [0001] and [0011] of Simpson) is desirable for products useful as food or feed since high content of nucleic acids is deleterious to the human organism (column 1, lines 36-41; column 2, lines 19-21).  There would have been a reasonable expectation of success in reducing the nucleic acid content in the single cell protein product produced by the method rendered obvious by Simpson and Gaddy by applying the steps of Fencl to Simpson in view of Gaddy since Fencl teaches practicing their method on single-cell microorganisms, which the anaerobic bacteria of Simpson is directed to, for the purpose of manufacturing native microbial protein for use as food or feed which the method of Simpson is directed to.  
	Regarding disrupting the anaerobic bacteria cells in an alkaline environment of pH 9-14, it would have been prima facie obvious to have added the alkaline substance (thus adjusting the pH of the cell-containing suspension (the separated microbial cells) to pH 9-14) before the cell disruption is performed since its addition at that point in time still would be expected to accelerate the cell disruption according to Fencl (column 2, lines 45-47).  Adding the alkaline substance before the disruption would have provided the alkaline environment of pH 9-14 which Fencl teaches for the acceleration of the disruption (column 2, lines 22-27 and 45-47).  Since pH 9-14 overlaps with the range of a ‘pH of 7.5 to 10,’ then the pH adjusting limitation of the instant claims is rendered obvious.
Regarding the disruption of the cellular material, Fencl does not disclose that the rupturing device is one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof, as instantly claimed.  Instead, Fencl teaches “The disruption (e.g. in glass bead mills) is accelerated by the addition of alkaline substances (pH 9-14, preferably pH 9-9.5)” (column 2, lines 45-47).
	However, Hauser discusses releasing microbial DNA from any microorganism, including bacteria.  See page 8, paragraph [0079].  As an example, Hauser discloses the use of a microfluidic device for lysis of bacterial cells in a sample.  Also, Hauser states that additional methods for bacterial lysis in a biological sample are known in the art and include without limitation: alkaline lysis, lysozyme treatment, physical disruption (e.g., French press), or combination thereof.
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to substitute the mechanical cell disruption device (e.g. glass bead mills) with a microfluidic device and/or a French press for the cellular material disruption step of the method rendered obvious by Simpson in view of Gaddy and Fencl, for the predictable result of disrupting the bacterial cells.  It would have been a matter of simple substitution of one known mechanical cell disruption device (glass bead mills) for another (microfluidic device and/or French press) for the predictable result of disrupting the bacterial cells.  There would have been a reasonable expectation of disrupting the bacterial cells by substituting the mechanical cell disruption device with a microfluidic device and/or a French press since each of these devices are known to lyse bacterial cells, as demonstrated by Hauser, and the combination of alkaline lysis and physical disruption (French press, microfluidic device) has been recognized by Hauser for bacterial lysis.
	Regarding the protein content of the resulting protein-rich nutrient supplement, Simpson teaches that the microbial biomass generally contains a large fraction of protein, such as more than 50%, more than 60%, more than 70%, or more than 80% protein by weight (paragraph [0016] on pages 1 and 2).  It would have been obvious that the protein dissolved in the supernatant or filtrate after cell wall removal is greater than the protein content of microbial biomass since the protein content of single-cell microorganisms is surrounded by the cell walls (column 2, lines 22-23).  Therefore, it would have been expected that protein content of the protein dissolved in the supernatant or filtrate (reading on ‘first protein-containing portion’) is greater than the protein contents disclosed in paragraph [0016] of Simpson, including greater than the lowest range of more than 50%, when practicing the method rendered obvious by Simpson in view of Gaddy, Fencl, and Hauser.  This substantially overlaps with the range of between 10% and 95% of instant claims 2 and 18 for the protein content of the first protein-containing portion.  In processing that supernatant or filtrate (reading on ‘first protein-containing portion’) to obtain a protein concentrate (as taught by Fencl and applied to Simpson, reading on ‘wherein the protein-rich nutrient supplement is process and produced’), then the resulting protein concentrate (‘protein-rich nutrient supplement’) has a protein content at least or greater than the protein content of the supernatant or filtrate. The lowest protein content range of more than 50% overlaps with the claimed protein content of ‘40% to 95%’ as recited for the claimed protein-rich nutrient supplement.  
Therefore, Simpson in view of Gaddy, Fencl, and Hauser renders obvious instant claims 1, 2,  5 (ethanol, acetic acid), 7 (the alkaline substance added before the cell disruption reads on a ‘pH-adjusting agent’), 8 (the alkaline substance added before the cell disruption, and thus before the fractionating step, reads on a ‘pH-adjusting agent’), 9 (‘centrifugation device’ or ‘filtration device’ would have been used for cell wall removal by centrifugation or filtration according to column 3, lines 28-29 of Fencl), 18, and 19 are rendered obvious.
	
	Regarding instant claims 21 and 22 and their corresponding dependent claims 11 and 14, as discussed above, Fencl teaches additional steps of precipitating the protein that is dissolved in the supernatant or filtrate (reading on ‘first protein-containing portion’) by adjusting the pH value to the isoelectric point, which can also be accomplished by the addition of enzymatically preparations, and then separating the protein precipitate from the liquid phase either by filtration or on the basis of the different specific weights (column 3, lines 29-40).  The step of separating the protein precipitate from the liquid phase by filtration reads on delivering the first protein-containing portion (the protein that is dissolved in the supernatant or filtrate) to a second fractionator (the filtration device), fractionating the first protein-containing portion into a second protein-containing portion (the protein precipitate) using the second fractionator, and collecting the second protein-containing portion.  Therefore, in performing the method of Simpson in view of Gaddy, Fencl, and Hauser, then instant claim 21 and its dependent claim 11 (‘filtration device’) are rendered obvious.  Regarding instant claim 22 and its dependent claim 14, it would have been prima facie obvious to repeat the filtration specifically by performing a filtration of the protein precipitate (reading on a ‘second protein-containing portion’) for a second time, since a repetition of a step would have been expected to improve the result of the step (filtration).  Therefore, instant claim 22 and its dependent claim 14 (‘filtration device’) are rendered obvious.
	Regarding instant claim 16 and 17, the method of Simpson in view of Gaddy, Fencl, and Hauser differs from the claimed invention in that they do not expressly disclose that before the disruption of the microbial cells separated from the second portion of the fermentation broth (the separated microbial cells reading on the claimed ‘second cell-containing suspension’), the separated microbial cells are held in a cell-containing holding tank and then the separated microbial cells are delivered from the cell-containing holding tank at a delivery rate to the rupturing device (microfluidic device and/or French press).  However, as discussed above with respect to the adjusting pH claimed limitation, Fencl teaches that the cell disruption is accelerated by the addition of alkaline substances (pH 9-14) (column 2, lines 45-47).  As discussed above, it would have been prima facie obvious to have added the alkaline substance before the cell disruption is performed since its addition at that point in time still would be expected to accelerate the cell disruption.  In order to do this, it would have been obvious to provide the separated microbial cells from the second portion of broth (these separated microbial cells reading on the ‘second cell-containing suspension’) in a cell-containing holding tank for pretreatment with the alkaline substance reading on a ‘pH-adjusting agent’ of instant claim 17 since the cell-containing holding tank would have permitted the mixing of the microbial cells with the alkaline substance.  Furthermore, it would have been obvious to then deliver this mixture to the microfluidic device and/or French press (reading on ‘rupturing device’) since it would have permitted incubation before the cellular disruption step.  Therefore, Simpson in view of Gaddy, Fencl, and Hauser renders obvious instant claims 16 and 17 (‘pH-adjusting agents’).
	Regarding instant claim 20, as discussed above, parent instant claims 18 and 19 are rendered obvious.  Simpson teaches that the gaseous substrate comprises one or more of carbon monoxide, carbon dioxide, and hydrogen (page 1, paragraph [0009]).  Therefore, instant claim 20 is rendered obvious.
	A holding of obviousness is clearly required.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson, Gaddy, Fencl, and Hauser as applied to claims 1, 2, 5, 7-9, 11, 14, and 16-22 above, and further in view of Johannessen (US 2003/0138878. Previously cited).
As discussed above, Simpson in view of Gaddy, Fencl, and Hauser renders obvious claims 1, 2, 5, 7-9, 11, 14, and 16-22.  The references differ from claim 4 in that they do not expressly disclose that the separation of the microbial cells from each of the two portions of fermentation broth (reading on separation of each portion of fermentation liquid broth in a filtration means to provide a cell-free permeate solution and a cell-containing suspension) is by ultrafiltration.  Instead, Simpson teaches that this separation is by filtration (page 5, paragraph [0055]).
Johannessen is directed to treatment of single-cell protein material (page 1, paragraphs [0009]-[0012]).  The single-cell protein materials obtained from a continuous fermentation process will be subjected to centrifugation and filtration, e.g. ultrafiltration, processes to remove most of the water present and to form an aqueous paste or slurry prior to homogenization (page 3, paragraph [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the filtration for separating the microbial cells from each of the two portions of the fermentation broth (the two portions reading on the ‘first fermentation liquid broth’ and the ‘second fermentation liquid broth’) with ultrafiltration when performing the method rendered obvious by Simpson in view Gaddy, Fencl, and Hauser for the predictable result of obtaining the separated microbial cells.  It would have been a simple matter of substitution of one form of filtration with another which is recognized for separating cellular material.  There would have been a reasonable expectation of separating microbial cells by ultrafiltration since Johannessen teaches that ultrafiltration is suitable for separating single-cell protein materials (which the microbial cells are drawn to) from a continuous fermentation process, speaking to the technology of the method of Simpson in view of Gaddy, Fencl, and Hauser.  Therefore, instant claim 4 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed June 8, 2022, with respect to the rejection under 35 U.S.C. 112(a) of claims 1, 2, 4, 5, 7-9, 11, 14, and 16-22, and the rejection of claims 1, 2, 4, 5, 7-9, 11, 14, and 16-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of Application No. 16/416,127 in view of Hauser, Simpson, and Johannessen, have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(a) has been overcome by the amendments of claims 1, 16, 18, 21, and 22.  There is support for the concentration of the second cell-containing suspension of 20 g/L or more at various instances in the specification, including page 67, paragraph [00214]; page 70, paragraph [00231]; and page 72, paragraph [00237]).  
Regarding the nonstatutory double patenting rejection, it is noted that Application No. 16/416,127 issued as US Patent No. 11,401,496 on August 2, 2022.  The terminal disclaimer filed on June 8, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/416,127 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  In view of the terminal disclaimer, the double patenting rejection has been overcome.  
Therefore, these rejections have been withdrawn.  
However, upon further consideration, new grounds of rejection under 35 U.S.C. 103 are made in view of the previously cited art, as necessitated by the amendment.  Applicant asserts that the combination of cited references does not describe or suggest a process that includes two cell separators as now claimed, which Applicant asserts provides a simultaneous approach of generating a high productivity of ethanol production while extracting a protein-rich nutrient supplement.  However, based on the teachings of Simpson, the new grounds of rejection sets forth that using distinct filtration means for separating cells for a first portion and a second portion of fermentation broth (the distinct portions being supported by paragraph [0055] of the primary reference Simpson) would have been obvious since it would have allowed for concurrent recovery of target products:  the recovery of ethanol/acetate/acetic acid from a first portion of fermentation broth; and the recovery of single cell protein (SCP) from a second portion of fermentation broth.  This concurrent recovery of target products would have been expected to shorten the length of time of performing the process rendered obvious by Simpson since it would have been a prima facie obvious to the skilled artisan that performing steps concurrently rather than sequentially would have shortened the length of time of performing a process.  Therefore, though none of the references cited disclose two cell separators, it would have been prima facie obvious to perform product separation and recovery using distinct equipment in order to make a process go faster, which would have been desirable for obtaining the target product sooner.  

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                       

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651